Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group 1, Claims 36-64 with species election drawn to antibody #1 comprising SEQ ID NOs: 1-6 in the reply filed on September 27, 2022 is acknowledged.  The traversal is on the ground(s) that the cited reference of Shimizu et al. teaching recombinantly produced antibody that was cited to break unity of invention does not teach to supplement the culture medium during the production phase with tryptophan and cysteine (or cystine).   This is not found persuasive because while the antibody of Group 3 is stated to be made by the method of Group 1, the characteristics of the antibody is not noted to be changed by the method in which it is made. Therefore, the holding of lack of unity is proper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 36-68 is currently pending. The Examiner has withdrawn Claims 65-68 from further consideration because these claims are drawn to non-elected inventions. Claims 36-64 are under examination.
Benefit of priority is to May 31, 2017.

The disclosure is objected to because of the following informalities: 
There is a sequence without an identification number at page 32.  
The Brief description of the Drawings should refer to each figure, such as Figure 1A and 1B.
Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The steps in the method for producing recombinant protein as set forth in Claim 36 are indefinite because there are many ‘unknowns’ which are not provided in the specification. Step A, culturing the host cells that are capable of recombinant production in a medium does not appear to be particularly problematic. Step B, however, is so indefinite that prior art against this step cannot be discerned. In Step B, the cell culture is supplemented with cysteine/cystine and tryptophan during the production phase, yet it is not stated whether that supplementation is an increase or decrease in concentration of cysteine/cystine and tryptophan from Step A, or the same concentration of cysteine/cystine and tryptophan in Step A. The concentration of cysteine/cystine and tryptophan provided/supplemented into the cell culture medium is to be a weight percent of the expected total amount of recombinant protein produced.  It is not clear what total amount of protein is expected to be produced, and the specification does not provide any exemplary end production amounts of protein to be recombinantly produced. Fig 1A and 1B provide a calculation based on the final recombinant protein titer. There is no time limit for calculating when the total amount of recombinant protein is expected to stop being produced. Indeed, the production phase can last from greater than 7 to greater than 14 days (page 19). Also, there are many factors that can be altered to optimize protein expression. For example, GeneScript. (Downloaded October 27, 2022; 6 steps to optimize your recombinant antibody production. On the web at www.genscript.com/gsfiles/techfiles/White-Paper-6-Steps-to-Optimize-Your-Recombinant-Antibody-Expression.pdf. Pages 1-15) teaches that there are 6 steps to optimize recombinant antibody expression including the choice of host cell, expression vector design including choice of promoters and codon optimization, how the plasmid is delivered, whether the antibody is transiently or stably expressed, optimizing the cell system including cell nutrients and supplements in the culture medium, and purification techniques (which does not appear to be germane to Step B).  See also the IDS citation of Purdie et al. (2016). Thus, the amount of cysteine/cystine and tryptophan supplementation during the production phase based on a weight percent of the expected total amount of recombinant protein produced is a moving target, because the amount of recombinant protein is determined by the optimization techniques (or lack thereof) used in the methods for producing recombinant proteins.  See all claims that use this terminology such as Claims 37, 38. 
Claims 39 and 40 lack antecedent basis in Claim 36 because Claim 36 states that the amount of cysteine/cystine and tryptophan supplementation during the production phase is based on a weight percent of the expected total amount of recombinant protein produced, not on the number of cells in the culture.  Further, it is not clear what an expected integral viable cell count at the end of the production phase will be, and the specification fails to clarify how to make this calculation based on expectation. As noted above, the production phase can last from greater than 7 to greater than 14 days (page 19).
Claims 44 and 44 lack antecedent basis in Claim 43 because Claim 43 states that the cysteine/cystine and tryptophan supplementation occurs daily, and Claims 44  and 45 state that the cysteine/cystine and tryptophan are depleted one day and then supplemented the next day. Also, because Claim 36 states that the cell culture medium is supplemented with cysteine/cystine and tryptophan, it appears that it is intended that there will be cysteine/cystine and tryptophan in the culture medium throughout the production phase.
Claims 46 and 47 lack antecedent basis in Claim 36 because claims allow for neither of cysteine/cystine and tryptophan (0 g/l) to be added to culture medium. Also, these claims refer to g/L and not to weight percent of expected total mount of recombinant protein produced. For example, in Claim 46, it is not clear if 0.3 g/L or 0.9 g/Lof cysteine/cystine concentration correlates to the expected total amount of recombinant protein produced (3 and 27 g/L) indicates 10 and 30 weight percents as set forth in Claim 36. See also Claim 47.
Claim 49 and 50 lack antecedent basis in Claim 36 because Claim 36 states that the supplementation of cysteine/cystine and tryptophan to expected total amount of recombinant protein produced is at the weight percent amounts is during the production phase, not half way through the production phase or any point in the production phase. Also, it is not clear what day the second half of the production phase begins because it can be at least 7 days and even at least 14 days.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36-64 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without being able to calculate the expected total amount of recombinant protein produced in a cell culture, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
In Claim 36, Step B, the concentration of cysteine/cystine and tryptophan provided/supplemented into the cell culture medium is to be a weight percent of the expected total amount of recombinant protein produced.  It is not clear what total amount of protein is expected to be produced, and the specification does not provide any exemplary end production amounts of protein to be recombinantly produced. Fig 1A and 1B provide a calculation based on the final recombinant protein titer. See also the examples. 
There is no time limit for calculating when the total amount of recombinant protein is expected to stop being produced. Indeed, the production phase can last from greater than 7 to greater than 14 days (page 19). Also, there are many factors that can be altered to optimize protein expression. For example, GeneScript. (Downloaded October 27, 2022; 6 steps to optimize your recombinant antibody production. On the web at www.genscript.com/gsfiles/techfiles/White-Paper-6-Steps-to-Optimize-Your-Recombinant-Antibody-Expression.pdf. Pages 1-15) teaches that there are 6 steps to optimize recombinant antibody expression including the choice of host cell, expression vector design including choice of promoters and codon optimization, how the plasmid is delivered, whether the antibody is transiently or stably expressed, optimizing the cell system including cell nutrients and supplements in the culture medium, and purification techniques (which does not appear to be germane to Step B).  See also the IDS citation of Purdie et al. (2016). 
Thus, the amount of cysteine/cystine and tryptophan supplementation during the production phase based on a weight percent of the expected total amount of recombinant protein produced is a moving target, because the amount of recombinant protein is determined by the optimization techniques (or lack thereof) used in the methods for producing recombinant proteins.  Thus, the claims and disclosure lack essential elements needed to practice the invention as claimed.


Art of record:
Luan et al. (IDS; PCT-237 ref D1; WO 2008/063892) described rationally designed media for cell culture. Many tables set forth the concentrations of cysteine and tryptophan in the cell culture. See for example Table 4 at page 48 wherein cysteine is 1.89 mMol or 34 g/l which would be10 weight percent of recombinant protein of 340 g/l.
Cheng et al. (USP 10,196,665 issued February 5, 2018 and having priority to January 13, 2017) teach culture medium for antibody production where in the cysteine is at 9mM or 10.9 g/l to 500 mM or 60.6 g/l, and tryptophan is from 50 mM or 10.2 g/l to 300 mM or 61.3 g/L.
Given that dependent Claims 46 and 47 place a range of cysteine concentration to be 0.3 or 0.9 g/L, and tryptophan at 0.3 or 0.6 g/l, it does not appear that these references are art against the invention. 

Bassett et al. (WO 2013/171156) teach antibody #1 comprising SEQ ID NO: 1-6.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656